Case 1:20-cv-00116-KAM-SJB Document 1 Filed 01/07/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 20 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 INTERCOUNTY PAVING ASSOCIATES OF NEW
 YORK, LLC,

                                                 Defendant.


         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
Case 1:20-cv-00116-KAM-SJB Document 1 Filed 01/07/20 Page 2 of 7 PageID #: 2




                                        THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Upon information and belief, defendant Intercounty Paving Associates of NYC

LLC, (“Intercounty”) is a domestic limited liability company organized under the laws of the State

of New York, with its principal place of business at 85 West John Street, Hicksville, NY 11801,

engaged in the construction business. At all relevant times, Intercounty was an employer within

the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry

affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C. § 142.

                                  STATEMENT OF FACTS

       6.      At relevant times herein, Intercounty was a party to, or manifested an intention to

be bound by, a collective bargaining agreement (the “CBA”) with the Highway, Road and Street

Construction Laborers Local Union 1010 (the “Union”).

       7.      The CBA requires Intercounty to pay specified contributions to the Funds and

related entities on behalf of which the Funds act as collection agents in connection with all work

performed within the trade and geographical jurisdiction of the Union (“Covered Work”).

       8.      Additionally, the CBA requires Intercounty to forward specified dues check-offs

and other contributions to the Union for each hour of Covered Work performed by Intercounty’s

employees.




                                                2
Case 1:20-cv-00116-KAM-SJB Document 1 Filed 01/07/20 Page 3 of 7 PageID #: 3




        9.     The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

        10.    The CBA requires Intercounty to comply with payroll audits to confirm that it is

complying with its obligations under the CBA.

        11.    Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of ten percent (10%).

        12.    Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, Intercounty is obligated to pay to the Funds its attorneys'

fees.

        13.    The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements”).

        14.    The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”

        15.    Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, Intercounty is bound to the terms of the Collection Policy.




                                                  3
Case 1:20-cv-00116-KAM-SJB Document 1 Filed 01/07/20 Page 4 of 7 PageID #: 4




       16.        Article II of the Collection Policy provides that if Intercounty fails to make

contributions when due, Intercounty is liable to the Funds for interest on the amount of unpaid

contributions at an annual rate of ten percent (10%), liquidated damages of ten percent (10%) of

the amount of the unpaid contributions, reasonable audit and collections expenses, and attorneys’

fees and costs.

       17.        Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

Delinquent Remittance Reports and Contributions

       18.        The CBA requires Intercounty, inter alia, to report to the Funds the number of hours

of Covered Work performed by each employee.

       19.        Intercounty failed to report the number of hours of Covered Work performed by

each of its employees for the period June through October 2019. Accordingly, Intercounty also

owes contributions in an unknown amount for the period June through October 2019.

       20.        Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185, Intercounty is liable to the Funds for: (1) contributions in an unknown

amount for the period June through October 2019; (2) interest on the unpaid contributions at an

annual rate of ten percent (10%); (3) liquidated damages of ten percent (10%) of the principal




                                                   4
Case 1:20-cv-00116-KAM-SJB Document 1 Filed 01/07/20 Page 5 of 7 PageID #: 5




amount of the delinquency; (4) all reasonable attorneys’ fees, expenses, and collections costs

incurred by Plaintiffs; and (5) other such legal or equitable relief the Court deems appropriate.

                 FIRST CLAIM FOR RELIEF AGAINST INTERCOUNTY
                       Unpaid Contributions Under 29 U.S.C. § 1145

       21.      Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       22.      Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       23.      The CBA requires that Intercounty make contributions to Plaintiffs for all Covered

Work it performed.

       24.      Intercounty owes contributions in an unknown amount for the period June through

October 2019.

       25.      Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, Intercounty is liable to Plaintiffs for: (1) contributions in an unknown amount for the period

June through October 2019; (2) interest on the delinquent contributions adjudged to be due and

owing at an annual rate of ten percent (10%); (3) liquidated damages in the amount of ten percent

(10%) of the delinquent contributions adjudged to be due and owing; (4) reasonable attorneys' fees

and costs incurred by Plaintiffs in this action; and (5) such other legal or equitable relief as the

Court deems appropriate.




                                                  5
Case 1:20-cv-00116-KAM-SJB Document 1 Filed 01/07/20 Page 6 of 7 PageID #: 6




                SECOND CLAIM FOR RELIEF AGAINST INTERCOUNTY
               Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       26.      Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       27.      Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

       28.      Intercounty also violated the terms of the CBA when it failed to timely remit

contributions and reports for the period June through October 2019

       29.      With respect to the delinquent contributions, pursuant to the CBA, the documents

and instruments governing the Funds, Section 301 of the LMRA, 29 U.S.C. § 185, Intercounty is

liable to Plaintiffs for: (1) contributions in an unknown amount for the period June through

October 2019; (2) interest on the unpaid contributions at an annual rate of ten percent (10%); (3)

liquidated damages of ten percent (10%) of the principal amount of the delinquency; (4) all

reasonable attorneys’ fees, expenses and costs incurred by Plaintiffs in prosecuting this suit; and

(5) such other legal or equitable relief as the Court deems appropriate.

       30.      As a result of Intercounty’s violations, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:

             i. Award judgment in favor of Plaintiffs and against Intercounty for its failure to

                timely remit reports and contributions required by the CBA for the period June

                through October 2019;

             ii. On Plaintiffs’ First Claim for Relief, order Intercounty to pay Plaintiffs: (1)

                contributions in an unknown amount for the period June through October 2019; (2)

                interest on the delinquent contributions adjudged to be due and owing at an annual




                                                  6
Case 1:20-cv-00116-KAM-SJB Document 1 Filed 01/07/20 Page 7 of 7 PageID #: 7




            rate of ten percent (10%); (3) liquidated damages in the amount of ten percent

            (10%) of the delinquent contributions adjudged to be due and owing; (4) reasonable

            attorneys' fees and costs incurred by Plaintiffs in this action; and (5) such other

            legal or equitable relief as the Court deems appropriate;

         iii. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent contributions,

            order Intercounty to pay Plaintiffs: (1) contributions in an unknown amount for the

            period June through October 2019; (2) interest on the delinquent contributions

            adjudged to be due and owing at an annual rate of ten percent (10%); (3) liquidated

            damages in the amount of ten percent (10%) of the delinquent contributions

            adjudged to be due and owing; (4) reasonable attorneys' fees and costs incurred by

            Plaintiffs in this action; and (5) such other legal or equitable relief as the Court

            deems appropriate; and

         iv. Award Plaintiffs such other and further relief as the Court may deem just and

            proper.

Dated: New York, New York                                  Respectfully submitted,
       January 7, 2020
                                                           VIRGINIA & AMBINDER, LLP

                                                    By:            /s/
                                                           Adrianna R. Grancio, Esq.
                                                           Charles R. Virginia, Esq.
                                                           40 Broad Street, 7th Floor
                                                           New York, NY 10004
                                                           Tel: (212) 943-9080
                                                           Attorneys for Plaintiffs




                                               7
